                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

 ASIA HRYNIEWICKI, individually and on               )
 behalf of similarly situated individuals,           )
                                                     )
                    Plaintiff,
                                                     )   Case No. 1:19-cv-07569
                         v.                          )
                                                     )
 AMAZON WEB SERVICES, INC., a                        )
 Delaware corporation,                               )
                    Defendant.                       )

                                    NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that Defendant Amazon Web Services, Inc. (“AWS”), by its

undersigned attorneys, pursuant to 28 U.S.C. §§ 1332, 1441, 1446, and 1453, hereby removes to

the United States District Court for the Northern District of Illinois, Eastern Division, the action

captioned Asia Hryniewicki v. Amazon Web Services, Inc. currently pending in the Circuit Court

of Lake County, Illinois, Civil Division, as Case No. 2019-CH-00001155. In support of removal,

AWS states as follows:

       1.      On October 8, 2019, Plaintiff Asia Hryniewicki (“Plaintiff”) filed a putative Class

Action Complaint alleging that AWS violated Illinois’ Biometric Information Privacy Act

(“BIPA”), 740 ILCS 14/1, et seq., by storing “data and information that is generated as a result of

the capture, collection, and processing of biometric identifiers” without complying with BIPA’s

notice and consent requirements. (See, e.g., Compl. ¶ 4.) (A copy of the Complaint and Summons

served on AWS is attached hereto as Exhibit A.)

       2.      AWS was served on October 22, 2019. (Id.) Removal is timely because this notice

is filed within 30 days of service of the Complaint and Summons. See 28 U.S.C. § 1446(b)(1).




                                                 1
       3.      Removal to this Court is proper because the United States District Court for the

Northern District of Illinois, Eastern Division is the District Court of the United States for the

district and division embracing the Circuit Court of Lake County, Illinois. 28 U.S.C. § 93(a)(1).

       4.      In her Complaint, Plaintiff alleges (but AWS does not concede) that AWS—“a

leading cloud provider”—“offer[s] its customers the ability to store their data, access their data

remotely, and create back-up copies of their data,” (Compl. ¶ 2), and that AWS “offers cloud storage

services for businesses that handle biometric identifiers and biometric information.” Compl. ¶ 4.

Plaintiff further claims that AWS violated BIPA by “obtaining Plaintiff’s biometric information”

without having a “publicly available . . . biometric data retention and destruction policy,” in alleged

violation of 740 ILCS 14/15(a), (Compl. ¶ 37), and by “fail[ing] to provide Plaintiff with any notice

concerning the purpose for which her biometric information was being stored . . ., the length of time

for which [AWS] planned to store her biometric information, or when [AWS] planned to delete her

biometric information, nor did [AWS] obtain[] Plaintiff’s written consent before storing her

biometric information,” in alleged violation of 740 ILCS 14/15(b). (Compl. ¶ 47.)

       5.      Plaintiff seeks to represent a putative class defined as follows: “All residents of the

state of Illinois whose biometric identifiers or biometric information was stored by [AWS] on

behalf of a third-party at any time within the applicable limitations period.” (Compl. ¶ 24.)

       6.      On behalf of herself and the putative class, Plaintiff seeks: (1) injunctive relief in

the form of an order “requiring [AWS] to comply with BIPA”; (2) “statutory damages of $5,000

for each willful and/or reckless violation of BIPA, pursuant to 740 ILCS 14/20(2)”; (3) statutory

damages of $1,000 for each negligent violation of BIPA, pursuant to 740 ILCS 14/20(1)”; and (4)

“reasonable attorneys’ fees, costs, and other litigation expenses pursuant to 740 ILCS 14/20(3).”

(Compl. at pp. 9-10.)




                                                  2
       7.        This putative class action is subject to this Court’s jurisdiction under the Class

Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d)(2), because minimal diversity exists and the

amount in controversy exceeds $5,000,000.

I.     Removal Is Proper Under The Class Action Fairness Act (“CAFA”).

       8.        This Court has original jurisdiction over this matter pursuant to 28 U.S.C. §

1332(d). CAFA amended 28 U.S.C. § 1332 to grant U.S. district courts original jurisdiction over

“any civil action” in which: (a) the aggregate number of members in the proposed class is 100 or

more; (b) the “matter in controversy exceeds the sum or value of $5,000,000, exclusive of interest

and costs”; and (c) “any member of a class of plaintiffs is a citizen of a State different from any

defendant.” 28 U.S.C. § 1332(d)(2), (d)(5)(B).

       A.        This Matter is a “Class Action” Under CAFA.

       9.        Plaintiff purports to represent a “class” of individuals pursuant to 735 ILCS 5/2-

801 et seq. (See Compl. ¶¶ 24–31.) Therefore, this action is properly considered a “class action”

under CAFA. See 28 U.S.C. § 1332(d)(1)(B).

       10.       The putative class action described in the Complaint satisfies the requirements of

CAFA. While the precise number of individuals in the class cannot be determined until discovery,

Plaintiff alleges that “[t]here are at least thousands, if not hundreds of thousands, of members of

the Class.” (Compl. ¶ 26.) See Sabrina Roppo v. Travelers Commercial Ins. Co., 869 F.3d 568,

581 (7th Cir. 2017) (“[Defendant] may rely on the estimate of the class number set forth in the

complaint.”).

       B.        The Minimal Diversity Requirement is Met.

       11.       Plaintiff is a “resident of Lake County, Illinois and a citizen of the state of Illinois.”

(Compl. ¶ 15.)




                                                     3
       12.     A corporation is “a citizen of every [s]tate . . . by which it has been incorporated and

of the [s]tate . . . where it has its principal place of business.” 28 U.S.C. § 1332(c)(1). AWS is a

“Delaware corporation,” (Compl. ¶ 14), with its headquarters and principal place of business

located in Seattle, Washington, making AWS a citizen of Delaware and Washington for purposes

of minimal diversity.

       13.     Therefore, minimal diversity exists under 28 U.S.C. § 1332(d)(2)(A). See e.g.,

Lewert v. P.F. Chang’s China Bistro, Inc., 819 F.3d 963, 965-66 (7th Cir. 2016) (minimal diversity

existed under CAFA when the class representatives were citizens of Illinois and the defendant was

a Delaware corporation with its principal place of business in Arizona).

       C.      The “Matter in Controversy” Aggregated Across All of the Class Members’
               Claims Meets the CAFA Threshold.

       14.     The amount in controversy under CAFA is satisfied if “the matter in controversy

exceeds the sum or value of $5,000,000, exclusive of interest and costs.” 28 U.S.C. § 1332(d)(2).

For purposes of determining the amount in controversy, CAFA expressly requires that “the claims

of the individual class members shall be aggregated.” 28 U.S.C. § 1332(d)(6).

       15.     AWS’s burden to demonstrate the amount in controversy is low and need show

only that there is “a reasonable probability that the stakes exceed the minimum.” Brill v.

Countrywide Home Loans, Inc., 427 F.3d 446, 448 (7th Cir. 2005). Indeed, “[a] good-faith

estimate is acceptable if it is plausible and adequately supported by the evidence.” Blomberg v.

Serv. Corp. Int'l, 639 F.3d 761, 763 (7th Cir. 2011) (citation omitted).

       16.     AWS denies the validity and merit of Plaintiff’s claims, the legal theories upon

which they are based, and that Plaintiff is entitled to any alleged claims for monetary and other

relief. Solely for purposes of removal, however, and without conceding that Plaintiff or the

putative class is entitled to damages, the aggregated claims of the putative class establish, by a



                                                  4
preponderance of evidence, that the amount in controversy exceeds the jurisdictional minimum of

$5,000,000.

       17.     Plaintiff alleges “knowing and willful” violations of BIPA, (Compl. ¶¶ 40, 50),

which carry statutory damages of $5,000 per violation. 740 ILCS 14/20. Plaintiff also alleges at

least two separate BIPA “violations” in Counts I–II. (Compl. ¶¶ 32-51.) Based purely on the

Complaint’s allegations (which AWS denies), and assuming an aggregate class size of only 1,000

(far less than the alleged class size of “at least thousands, if not hundreds of thousands,” (Compl.

¶ 26)), if each class member is entitled to recover for only two “violations,” recovery of greater

than the $5,000,000 jurisdictional threshold is not “legally impossible” (i.e., 1,000 class members

x $5,000 statutory damages x 2 violations = $10,000,000).1 See Spivey v. Vertrue, 528 F.3d 982,

986 (7th Cir. 2008).

II.   Article III Standing Exists In This Court.

       18.     Standing exists in this case under Article III of the U.S. Constitution, as the Seventh

Circuit has held that where privacy rights are concerned, “the dissemination to a third party of

information in which a person has a right to privacy is a sufficiently concrete injury for standing

purposes.” Dixon v. Washington & Jane Smith Cmty.-Beverly, No. 17 C 8033, 2018 WL 2445292,

at *10 (N.D. Ill. May 31, 2018) (citing Gubala v. Time Warner Cable, Inc., 846 F.3d 909, 911–12

(7th Cir. 2017)).

       19.     Here, Plaintiff alleges that her biometrics were disclosed between AWS and “its

commercial customers.” (Compl. ¶ 18); (Compl. ¶ 45) (alleging that AWS stores information and

makes the information available “for remote and third-party access”); see also Dixon, 2018 WL

2445292, at *9 (“The allegation that [defendant] disclosed [plaintiff’s] fingerprint data to [a third


1
  AWS includes this amount in controversy based solely on the Complaint’s allegations and does not
concede Plaintiff’s allegations are correct.


                                                 5
party] without informing her distinguishes this case from others in which alleged violations of

BIPA were determined insufficiently concrete to constitute an injury in fact for standing

purposes.”).

       20.     Pursuant to 28 U.S.C. § 1446(d), AWS will promptly provide written notice of

removal of this action to Plaintiff and will promptly file a copy of this Notice of Removal with the

Clerk of the Circuit Court of Lake County, Illinois.

       21.     AWS submits this Notice of Removal without waiving any defenses to the claims

asserted by Plaintiff and without conceding either the Complaint’s allegations or that Plaintiff pled

claims upon which relief can be granted.

Dated: November 15, 2019                             Respectfully submitted,

                                                     AMAZON WEB SERVICES, INC.
                                                     By: /s/ Elizabeth B. Herrington
                                                             Elizabeth B. Herrington
                                                             Alex D. Berger
                                                             Tyler Z. Zmick
                                                             Alborz Hassani
                                                             MORGAN, LEWIS & BOCKIUS LLP
                                                             77 West Wacker Dr.
                                                             Chicago, IL 60601-5094
                                                             Tel. 312.324.1445
                                                             Fax 312.324.1001
                                                             Beth.Herrington@morganlewis.com
                                                             Alex.Berger@morganlewis.com
                                                             Tyler.Zmick@morganlewis.com
                                                             Al.Hassani@morganlewis.com




                                                 6
                                CERTIFICATE OF SERVICE

        I hereby certify that on this 15th day of November, 2019, I caused a copy of the foregoing

Notice of Removal to be filed through the Court’s CM/ECF System and served the below Counsel

of Record via First Class U.S. Mail and electronic mail:

 Jad Sheikali
 Andrew T. Heldut
 MCGUIRE LAW, P.C.
 55 W. Wacker Drive, 9th Floor
 Chicago, Illinois 60601
 Tel. 312.893.7002
 jsheikali@mcgpc.com
 aheldut@ mcgpc.com

 Counsel for Plaintiff




                                                    /s/ Elizabeth B. Herrington
                                                    Elizabeth B. Herrington




                                                7
